                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                May 13, 2019
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS                     David J. Bradley, Clerk

                            CORPUS CHRISTI DIVISION

JOSE FERNANDO CARDENAS-LIRA,                  §
                                              §
            Plaintiff,                        §
VS.                                           §   CIVIL NO. 2:18-CV-184
                                              §
CLAY ODOM, et al,                             §
                                              §
            Defendants.                       §

                                          ORDER

       The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”) to dismiss case and to impose sanctions, Dkt. No. 9, and
Plaintiff      Jose      Fernando   Cardenas-Lira’s   (“Cardenas-Lira”)   Supplemental
Objections, Dkt No. 14.
       After independently reviewing the record and applicable law, the Court
ADOPTS the M&R, Dkt. No. 9, and DISMISSES WITH PREJUDICE Plaintiff’s
civil rights action as frivolous pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and
1915A(b)(1) until such time as Plaintiff satisfies the conditions set forth in Heck.
This dismissal counts as a “strike” for purposes of 28 U.S.C. § 1915(g). The Court
therefore DIRECTS the Clerk of the Court to forward a copy of this Order to the
Manager of the Three Strikes List for the Southern District of Texas at
Three_Strikes@txs.uscourts.gov. The Court SANCTIONS Plaintiff $100.00 for
filing this frivolous civil rights action and bars Cardenas-Lira from filing any civil
actions in this Court without first satisfying the monetary sanction imposed and
obtaining the permission of a district court or magistrate judge to proceed.

       SIGNED this 13th day of May 2019.


                                              ___________________________________
                                              Hilda Tagle
                                              Senior United States District Judge


1/1
